Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al 8123538.
Regarding claim 20, Xu et al (Figure 1) substantially discloses the claimed invention, including a card socket for mounting a SIM card or an SD card for a mobile communication terminal, wherein the card socket comprises: a housing 1a and a shell 3a, wherein the housing comprises a terminal portion in which a contact terminal 2a is disposed, and a switch portion (the right portion of the housing in Figure 2) which is formed inside the terminal portion in a longitudinal direction of the housing, wherein the shell comprises an upper wall and a sidewall which is extended downward from the upper wall in a height direction to be coupled to the housing, and wherein the shell comprises a sensing portion 31a which is extended from the upper wall to sense insertion of a card into the card socket, and a coupling portion (unnumbered, cantilevered spring finger extending rearwardly in the right sidewall of shell 3a) which is extended downward from the upper wall in the height direction to be inserted into the switch portion (through an unnumbered opening in the right wall of housing 1a). 

    PNG
    media_image1.png
    740
    749
    media_image1.png
    Greyscale
	
Regarding claim 4, Xu et al discloses the terminal portion comprises a first terminal portion which is formed on one side in a width direction and has a first terminal (leftmost 2a) disposed therein, and a second terminal portion which is formed on the other side in the width direction of the housing and has a second terminal (middle 2a) and a third terminal (rightmost 2a) disposed therein.
Regarding claim 9, Xu et al (Figure 1) discloses the second terminal portion comprises a second-a terminal portion in which the second terminal is formed, and a second-b terminal portion in which 
	Regarding claim 10, Xu et al (Figure 1) discloses an inward leading end of the first terminal portion is formed more inwards in the longitudinal direction than an inward leading end of the second-a terminal portion.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-8, 21, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al as applied to claim 20 above, and further in view of KR 101630766.
Regarding claim 2, KR '766 (Figure 8) discloses the switch portion comprises a stopper (unnumbered) which is configured to come into contact with an upper surface of the sensing portion 323 to prevent the sensing portion from being lifted up in the height direction, and to provide the shell of Xu et al with this type of stopper and vertically-movable sensing portion thus would have been obvious, to prevent damage to the sensing portion.
	Regarding claim 3, Xu et al (as modified by KR '766) discloses the sensing portion has a shape extended downward from the upper wall in the height direction and then extended toward the other side in a width direction.
	Regarding claim 5, KR '766 (Figure 7) discloses the switch portion comprises a switch 420 extended upward in the height direction of the housing, and wherein the sensing portion 323 is configured to move down in the height direction and to come into contact with the switch when 
	Regarding claims 6 and 7, KR '766 (Figure 6) discloses the coupling portion 310 has a recess (below the end of lead line 310) and a wedge portion (upper left of 310) formed therein to have a part of the switch portion inserted thereinto, and to form the coupling portion of Xu et al with a recess and wedge portion thus would have been obvious, for better securement to the housing 1a.
	Regarding claim 8, KR '766 (Figure 8) discloses the sensing portion comprises an inclined portion 330 which is extended outward in the longitudinal direction and is inclined toward the switch portion 420, and to provide the sensing portion of Xu et al with an inclined portion thus would have been obvious, for easier engagement with the inserted tray.
	Regarding claim 21, KR ‘766 discloses a card tray 1, and to provide Xu et al with a card tray thus would have been obvious, to better protect the card during insertion.
	Claim 14 is rejected as per the rejections of claims 2-4 above.
	Regarding claim 15, KR'766 (front page) discloses the card tray 1 comprises a first (right) frame portion which is formed on one side in the width direction, and is configured to come into contact with the sensing portion when being inserted into the receiving space, and a second (left) frame portion which is formed on the other side in the width direction.
	Regarding claim 18, KR'766 discloses the second frame portion comprises a second-a frame portion and a second-b frame portion which are arranged in parallel with each other in the longitudinal direction of the card tray.
	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al in view of KR '766 as applied to claim 4 above, and further in view of Hu et al 8777669.
	Hu et al (front page) discloses a hinge 51 installed inwards in the longitudinal direction of the switch portion, and an eject bar 52 installed on a position of one side of the first terminal portion in .
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al in view of KR '766 as applied to claim 4 above, and further in view of Liao et al 7775805.
	Liao et aI (front page) discloses a contact terminal comprises a main contact terminal 3210 and sub contact terminals 3220 formed on both sides of the main contact terminal to have a maximum height lower than the main contact terminal, and to form some of the contact terminals of Xu et aI in this way thus would have been obvious, for better contact with the inserted card.
	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al in view of KR '766 as applied to claim 15 above, and further in view of Liu 8568174.
	Liu (Figure 2) discloses the first frame portion 84 (to receive a second type of card) is configured to have a shorter length than the second frame portion 83 (to receive a first type of card) in the longitudinal direction of the card tray, and to form the tray of Xu et aI (as modified by KR '766) in this way thus would have been obvious, to allow interconnection with various types of cards.
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.  The coupling portion and switch portion of Xu et al are clearly indicated above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833